Citation Nr: 1538403	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  12-22 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a lung disorder.

2.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a cardiac disorder.

3.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a kidney disorder.

4.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a compromised immune system.

5.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of hernia surgery.

6.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for bowel obstruction with incontinence.

7.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a disorder manifested by decreased range of motion of multiple joints.

8.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for right eye herpes simplex keratis infection with residuals, including paralyzed iris, light sensitivity, and loss of visual acuity.

9.  Whether new and material evidence has been received to reopen the claim of service connection for otitis media.

10.   Whether new and material evidence has been received to reopen the claim of service connection for anaphylaxis.

11.  Whether new and material evidence has been received to reopen the claim of service connection for a digestive disorder.

12.  Entitlement to service connection for otitis media.

13.  Entitlement to service connection for anaphylaxis.

14.  Entitlement to service connection for a gastrointestinal disorder.

15.  Entitlement to service connection for bilateral hearing loss disability.

16.  Entitlement to service connection for sinusitis.  

17.   Entitlement to service connection for a skin disorder.

18.  Entitlement to service connection for lumbar spine disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to May 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In December 2012,  the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (AVLJ) at the RO.  A transcript of the hearing has been associated with the claims file.  

The Virtual VA claims file and Veterans Benefits Management System have been reviewed.  Other than the transcript of the aforementioned December 2012 hearing before the undersigned, documents contained therein are duplicative of those in the paper claims file or irrelevant to the claims on appeal.  

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 for right eye herpes simplex keratis infection is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  Additionally, as explained below, the Veteran's claim of entitlement to service connection for otitis media is reopened; the issue of entitlement to service connection for otitis media is addressed in the REMAND portion of the decision and is being REMANDED to the AOJ, as well.


FINDINGS OF FACT

1.  On December 3, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the claim for service connection of bilateral hearing loss disability is requested.

2.  The Veteran does not have additional disability, including a lung disorder, cardiac disorder, or kidney disorder, due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care.

3.  The Veteran does not have additional disability of a lung disorder, cardiac disorder, or kidney disorder proximately caused by an event not reasonably foreseeable.

4.  The Veteran does not have additional disability, including a compromised immune system, bowel obstruction with incontinence, or a disorder manifested by decreased range of motion of multiple joints, due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care.

5.  The Veteran does not have additional disability of a compromised immune system, bowel obstruction with incontinence, or a disorder manifested by decreased range of motion of multiple joints proximately caused by an event not reasonably foreseeable.

6.  The Veteran does not have additional disability of residuals of hernia surgery due to the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care.

7.  The Veteran does not have additional disability of residuals of hernia surgery proximately caused by an event not reasonably foreseeable.

8.  In an unappealed September 1999 rating decision, the RO denied service connection for otitis media, anaphylaxis, and a gastrointestinal disorder, including hiatal hernia.

9.  The evidence received since the September 1999 rating decision as to the issues of service connection for otitis media, anaphylaxis, and a digestive disorder is relevant and probative of the issues at hand.

10.  Sinusitis was not manifest in service and is not attributable to service.

11.  Anaphylaxis was not manifest in service and is not attributable to service.

12.  A gastrointestinal disorder was not manifest in service and is not attributable to service.

13.  A skin disorder was not manifest in service and is not attributable to service.

14.  Degenerative disc disease of the lumbar spine was not manifest in service and is not attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for service connection of bilateral hearing loss disability by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The Veteran is not entitled under the law to compensation benefits under to the provisions of 38 U.S.C.A. § 1151 for a lung disorder, a cardiac disorder, or a kidney disorder.  38 U.S.C.A. §§ 1151, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.154, 3.159, 3.361 (2015).

3.  The Veteran is not entitled under the law to compensation benefits under to the provisions of 38 U.S.C.A. § 1151 for a compromised immune system, bowel obstruction with incontinence, or a disorder manifested by decreased range of motion of multiple joints.  38 U.S.C.A. §§ 1151, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.154, 3.159, 3.361 (2015).

4.  The Veteran is not entitled under the law to compensation benefits under to the provisions of 38 U.S.C.A. § 1151 for residuals of hernia surgery.  38 U.S.C.A. §§ 1151, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.154, 3.159, 3.361 (2015).

5.  The September 1999 rating decision denying service connection for otitis media, anaphylaxis, and a digestive disorder, is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

6.  New and material evidence has been received to reopen the claim of service connection for otitis media.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

7.  New and material evidence has been received to reopen the claim of service connection for anaphylaxis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

8.  New and material evidence has been received to reopen the claim of service connection for a digestive disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

9.  Sinusitis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

10.  Anaphylaxis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

11.  A gastrointestinal disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

12.  A skin disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

13.  A lumbar spine disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran, at his December 2012 hearing before the undersigned VLJ, withdrew the appeal of the claim for service connection of bilateral hearing loss disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In addition, in Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006), the CAVC held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  The CAVC elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. 

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the appropriate definition of new and material evidence and the evidence needed to substantiate the underlying claim for service connection, as was the evidence necessary to substantiate a claim for benefits pursuant to 38 U.S.C.A. § 1151.  The letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  VA obtained a medical opinion responsive to the claims under 38 U.S.C.A. § 1151.  The opinion was provided by a medical professional, following a review of the claims file.  The Board finds that the opinion is adequate.  

The Veteran was also afforded VA examinations responsive to the claims for service connection.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinions were conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  The Board has reviewed the examination reports, and finds that they are adequate for the purpose of deciding the issues on appeal.  

The Board also observes that the undersigned VLJ, at the Veteran's December 2012 hearing, clarified the issues on appeal and explained the concept of service connection and entitlement to benefits under 38 U.S.C.A. § 1151, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.


Legal Criteria to Reopen Service Connection

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103.  If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  

Under 38 C.F.R. § 3.156, a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The CAVC has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold.  Shade v. Shinseki, 24 Vet. App 110 (2010). 

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the AOJ by the Board without consideration in that decision in accordance with the provisions of 38 C.F.R. § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

If VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim as an original claim for benefits.  38 C.F.R. § 3.156(c).     

If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510 (1992).

The RO initially denied service connection of otitis media, anaphylaxis, and a digestive disorder in a September 1999 rating decision.  New and material evidence was not received within one year of notification.  The Veteran did not file a substantive appeal and the decision became final.  See 38 U.S.C.A. § 7105(c).

The rating decision denied the claims on the basis that there was no evidence of that the Veteran's otitis media permanently worsened during service, and there is no evidence that otitis media was incurred or aggravated by service.  The claims for anaphylaxis and a digestive disorder were denied on the basis that there was no evidence that clinical findings or treatment for anaphylaxis during or following service.  The RO noted that the Veteran was diagnosed with a hiatal hernia in 1993, but found that there was no evidence that a digestive disorder, including hiatal hernia, was incurred or aggravated during active service.

Evidence submitted since the aforementioned rating decision includes additional VA and private medical records, May 2012 VA examination reports, letters from the Veteran's private medical providers, and statements from the Veteran.  In particular, the Veteran submitted a March 2011 letter from a nurse practitioner at Intermountain Internal Medicine Associates, which attributed the Veteran's otitis media, anaphylaxis, and gastroesophageal reflux disease (GERD) to his active service.  The nurse practitioner attributed the Veteran's otitis media to his flight training and duties and the service-connected allergic rhinitis, and his anaphylaxis to latex exposure in service and the service-connected allergic rhinitis.  The letter attributed that the Veteran's GERD to his flight duties during active service.

The evidence submitted subsequent to the September 1999 rating decision as to the issues of service connection for otitis media, anaphylaxis, and a digestive disorder is new and material.  The claims were previously denied on the basis that there was no evidence that the Veteran had a diagnosis of anaphylaxis, and that there was no evidence that the Veteran's otitis media and digestive disorder were incurred or aggravated by active service.

The added evidence speaks directly to elements which were not of record, mainly a diagnosis of anaphylaxis and a relationship between the Veteran's otitis media and digestive disorder and the Veteran's active service.  This evidence cures an evidentiary defect.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  Accordingly, the Board finds that the claims for service connection for otitis media, anaphylaxis, and a digestive disorder are reopened.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran does not have a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to the claim for service connection.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

The Veteran claims that he has sinusitis, anaphylaxis, a gastrointestinal disorder (claimed as GERD and hiatal hernia), a skin disorder, and a lumbar spine disorder, which are related to his active service.

The Board acknowledges that the Veteran's service treatment records show treatment for upper respiratory complaints and sinusitis in service and contact dermatitis of the ear following the use of Cerumenex to treat otitis externa.  Service treatment records also reflect that the Veteran underwent allergy skin testing; the results indicate that the Veteran was primarily allergic to trees and grasses.  An allergy clinic consultation sheet indicates that the Veteran underwent hyposensitization, with good results.  An aeromedical summary indicates that the Veteran had marked improvement in his symptoms following the hyposensitization program; according to the summary, the Veteran did not have any sinus or ear problems from the fall of 1971 until March 1973.  The summary also notes that the Veteran had a urticarial response to an allergy shot following the contact dermatitis from Cerumenex.  

Military examinations, including those at entrance to and separation from service, indicate that the Veteran denied experiencing indigestion or stomach trouble, recurrent back pain, bone or joint deformities, arthritis, skin diseases, shortness of breath, swollen or painful joints; he reported a history of hay fever, sinusitis, and ear, nose, or throat trouble, as well as an adverse reaction to Cerumenex.  An April 1973 military examination report states that the Veteran had 2 episodes of mild sinusitis, adequately treated and without complications or sequelae, and that the Veteran's allergy shot desensitization was for allergic rhinitis.  The March 1974 separation examination report indicates that clinical evaluation of the sinuses, nose, spine, musculoskeletal system, skin, abdomen and viscera, and ears was normal.  The report noted the Veteran's history of contact dermatitis after the use of Cerumenex, and that the dermatitis cleared after treatment.  The report also noted that the Veteran had a history of hay fever, which was asymptomatic since a desensitization program; both were considered to be resolved without complications or sequelae.  The report stated that the Veteran's report of sinusitis was related to his allergic rhinitis and that there was no history of true sinusitis.  
Nonetheless, the weight of the evidence is against the Veteran's claims.  The Board observes that neither the Veteran's treating providers at VA, nor the May 2012 VA examiners found a relationship between the Veteran's GERD and degenerative disc disease of the lumbar spine and his service.  The May 2012 VA examiner found that it was unlikely that the Veteran's GERD and degenerative disc disease are related to his military service.  The VA examiner noted that the Veteran did not report symptomatology related to his GERD until the 1993 and was not diagnosed with hiatal hernia until 1996, and that the Veteran did not report a history of back pain prior to 2001.  The VA examiner stated that the Veteran's GERD and hiatal hernia were not likely related to his service including the use of a G suit or G force during service; the VA examiner found that the Veteran's report of self-medication of symptoms to be inconsistent with treatment records reflecting the onset of symptomatology nearly 20 years after service.  With regard to the Veteran's degenerative disc disorder of the lumbar spine, the VA examiner pointed out that the Veteran did not associate his back disorder with his service; he reported onset in 2004 following his August 2004 surgery.

The VA examiner also stated that the Veteran's upper respiratory complaints in service were not consistent with sinusitis and that the Veteran did not have sinusitis upon examination.  According to the VA examiner, the Veteran's in-service complaints were consistent with allergic rhinitis (the Veteran is service-connected for allergic rhinitis).  

Likewise, the VA examiner noted that the Veteran reported that he tested negative for a latex allergy and that there was no evidence of any anaphylactic reaction to latex or any other allergen.  The VA examiner found that in-service manifestations of contact dermatitis was a known possibility to allergy desensitization and was easily reversed with antihistamine use.  According to the VA examiner it was unlikely that the allergy shots made him hypersensitive or resulted in skin sensitivity; physical examination did not show a current skin disorder.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).   

In short, the May 2012 VA examiner concluded that the Veteran's claimed sinusitis, anaphylaxis, GERD, skin disorder, and lumbar spine disorder are not related to, caused by, or aggravated by his service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's claimed sinusitis, anaphylaxis, GERD, skin disorder, and lumbar spine disorder to an in-service event or illness, the Board finds that the probative value of the general lay assertions are outweighed by the specific, reasoned opinion of the May 2012 VA examination reports and the clinical evidence of record.  The May 2012 VA examiners, in determining that the Veteran's claimed disabilities are unrelated to service, is entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).   In this regard, the Board points out that the Veteran did not associate his sinusitis, anaphylaxis, GERD, skin disorder, and lumbar spine disorder with his service at its onset; his only such assertions were made in association with his claims for service connection benefits.  See Pond v. West, 12 Vet. App. 341 (1999).  

The Board acknowledges that an August 2009 2011 letter from a nurse practitioner at Intermountain Internal Medical Associates states that the Veteran has anaphylaxis and GERD related to his military service.  According to the letter, the Veteran had an allergic reaction to desensitization for allergies, which led to a worsening of his allergies, and that repeated latex exposure "plausibly led to progressively worsening" reactions leading to a near fatal anaphylactic reaction in August 2004.  The letter also states that the Veteran had a post-service history of over the counter medication for GERD symptoms, and that the Veteran's use of "Anti-G suits and the maneuvers of military flight" caused intraabdominal and intrathoracic pressure to pilots, and that repeated exposure to the changes in pressure contributed to hiatal hernia and GERD.  The letter further states that it is "medically plausible" the Veteran's Anti-G suit and combat flight maneuvers caused or contributed to the Veteran's GERD and hiatal hernia.  A March 2011 from the same nurse practitioner reiterates these opinions.  However, the nurse practitioner does  not provide a rationale for his opinions in either letter, and his opinions do not provide the required degree of medical certainty, as it was discussed in terms of "medically plausible."  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  In sum, the VA opinions are far more reasoned and substantiated by the totality of the evidence.

The Board also acknowledges that a January 2013 letter from Dr. W at Intermountain Internal Medical Associates indicates that the Veteran's GERD is due to a G suit and high gravity force maneuvers, and that the Veteran has chronic sinusitis related to "jet training" as a pilot during active duty.  Dr. W stated that the Veteran has anaphylaxis due to a latex allergy related to jet training, as he was exposed to latex in the oxygen delivery system of the jet aircraft.  Dr. W stated that the Veteran has a skin disorder due to desensitization allergy therapy, which is also related to systemic reactions and anaphylaxis. 

However, the probative value of the August 2009 and January 2013 letters is outweighed by the weight of the evidence that reflects that the Veteran's sinusitis, anaphylaxis, GERD, skin disorder, and lumbar spine disorder are unrelated to his service.  In this regard, the Board points out that the August 2009 and January 2013 opinions are not corroborated by the available evidence.  The Board observes that the August 2009 and January 2013 letters largely ignore service treatment records and VA treatment records which contradict the Veteran's history of events in and since service.  The letters also ignore that the medical evidence reflects that the Veteran has never been diagnosed with an allergy to latex and has never had an actual anaphylactic reaction to any allergen.  In this regard, the Board points out that the Veteran repeatedly reported that allergy testing was negative for a latex allergy and the medical evidence does not reflect an anaphylactic reaction during or since service.  Instead, it appears that the August 2009, March 2011, and January 2013 opinions are based solely on the Veteran's assertions.  The Board is not bound to accept medical opinions that are based on a history that is unsupported by the medical evidence or based upon an inaccurate factual background.  

The Board finds that the probative value of the Veteran's general lay assertions and those of the August 2009, March 2011, and January 2013 letters are outweighed by the specific, reasoned opinions provided in the May 2012 VA examination reports and the clinical evidence of record.  The May 2012 VA examiner, in determining that the Veteran's sinusitis, anaphylaxis, GERD, skin disorder, and lumbar spine disorder are unrelated to his service, is entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  The May 2012 VA examiner explained the reasons for the report's  conclusions based on an accurate characterization of the evidence of record.   See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The opinions of the May 2012 VA examiners are consistent with the medical evidence of record, which does not demonstrate that the Veteran's claimed disorders are related to his service.  Thus, these opinions are highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

In sum, there is no reliable evidence linking the Veteran's sinusitis, anaphylaxis, GERD, skin disorder, and lumbar spine disorder to service.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997). 

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for sinusitis, anaphylaxis, GERD, skin disorder, and lumbar spine disorder.  The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Legal Criteria for Compensation benefits under 38 U.S.C.A. § 1151

When a veteran suffers an injury or an aggravation of an injury resulting in additional disability or death as the result of VA training, hospitalization, medical or surgical treatment, or an examination furnished by the VA, disability compensation shall be awarded in the same manner as if such disability or death were service connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

In order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  These provisions of law apply to claims received by VA on or after October 1, 1997.  38 C.F.R. § 3.361(a).

In determining whether a veteran sustained additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability or death.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability, or died, does not establish cause.  38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination.  In addition, the proximate cause of death is the action or event that directly caused the death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(c)(3).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's death; and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (2) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  Determinations as to whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  As specified in 38 C.F.R. § 3.361(d)(2), in determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 

Regarding the claim for benefits under 38 U.S.C.A. § 1151, the Veteran contends that he has a lung disorder, a cardiac disorder, a kidney disorder, a disorder manifested by a compromised immune system, bowel obstruction with incontinence, residuals of hernia surgery, and decreased range of motion of multiple joints as a result of inadequate treatment by VA.  According to the Veteran, these disorders are the result of respiratory distress following his August 2004 surgery.  The Board observes that the Veteran has not alleged any particular failings or errors as to the surgical treatment.  Instead, the Veteran alleges that these disorders were caused by respiratory distress related to anaphylaxis due to a latex allergy.  According to the Veteran there was improper exposure to latex during the course of his surgery, which caused an anaphylactic reaction and respiratory distress; the Veteran states that these disorders resulted from that anaphylactic reaction and respiratory distress.

However, this argument is without merit.  First and foremost, the Board points out that the Veteran is not allergic to latex and did not have an anaphylactic reaction to an allergy during the course of the surgery.  To the extent that there was a concern that the Veteran might be allergic to iodine, because he reported a history of a possible iodine allergy, precautionary measures were taken to guard against an allergic reaction.  However, no such allergy manifested and there was no anaphylactic reaction.  The record further reflects that the Veteran reported that allergy testing did not show a latex or iodine allergy.  (See May 2012 VA intestinal conditions examination report). 

The Veteran was afforded multiple VA examinations in connection with his claims.  In particular, a May 2012 VA medical opinion states that the claims file was reviewed but that the Veteran was not examined.  The VA examiner noted that the Veteran is status-post open Nissen fundoplication and acknowledges that the Veteran experienced multiple complications following the surgery, including lung injury, compromised cardiac status to include myocardial infarction, kidney failure, right eye infection, and debilitation and nutritional problems related to care management of the complications.   The VA examiner found that, regarding the Veteran's claimed lung, cardiac, and kidney disorders, bowel obstruction with incontinence, decreased range of motion of the joints, and residuals of hernia surgery, there is no indication of error in judgment, lack of skill, or fault on the part of VA in furnishing hospital care, medical surgical treatment, or examination.   The VA examiner noted that there was a suspicion of a pulmonary embolism, with acute pulmonary decompensation, but that a return to the operating room did not reveal any bowel or viscous infarct, or other injury which would explain the Veteran's hyperdynamic septic response.  The VA examiner noted that the complications were not due to the surgery itself.  The VA examiner also noted that there was no evidence of a latex allergy prior to the Veteran's surgery or an anaphylactic reaction to latex during surgery.  The VA examiner noted that the post-surgical pulmonary consultation revealed that the Veteran received prophylactic treatment to guard against any allergy to iodine.  The VA examiner opined that the respiratory picture was more of an oxygenation problem secondary to a shunt or an underlying disease.  The VA examiner went on to conclude that the Veteran's complications were not caused by carelessness, lack of skill, or error in judgment on the part of the individuals involved in his open Nissen fundoplication or at the VA facility.  

After review of the lay and medical evidence of record, the Board finds that the weight of the evidence establishes that that the Veteran did not suffer additional disability due to VA negligence or fault or an event not reasonably foreseeable.  As previously discussed, the evidence establishes that the Veteran's claimed lung, cardiac, and kidney disorders, bowel obstruction with incontinence, decreased range of motion of the joints, and residuals of hernia surgery are not shown to be proximately due to the Veteran's VA treatment.  

The Board acknowledges the contentions of the Veteran, but finds that the assertions as to causation are too attenuated to constitute probative evidence to support the claim, particularly given that the Veteran has not asserted that there was any carelessness, lack of skill, or error in judgment on the part of his VA treating providers.  The Veteran has not provided any probative or credible evidence demonstrating that he has current lung, autoimmune, and kidney disorders, decreased range of motion of the joints, and residuals of hernia surgery that were the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA medical personnel, or an event not reasonably foreseeable.  To the contrary, May 2012 VA examiners found that the complications occurred after the surgery, and were not likely related to the surgery itself.  The VA examiners found that the Veteran's claimed lung, autoimmune, cardiac, gastrointestinal, and kidney disorders, decreased range of motion of the joints, and residuals of hernia surgery are not caused by carelessness, negligence, lack of proper skill, or error in judgment on the part of VA in their surgical treatment or care of the Veteran.  As the May 2012 VA medical opinion stated, the facts and circumstances of the case, as well as the Veteran's assertions and history, clearly demonstrate that there was no evidence that the Veteran was disabled or harmed by the surgical procedure.  

To the extent that the Veteran relies upon the January 2013 opinion of Dr. W, of Intermountain Internal Medicine Associates, the Veteran's reliance is misplaced.  Dr. W's opinion is based on the false premise that the Veteran has a latex allergy; as previously discussed, testing is negative for such an allergy.  Moreover, Dr. W relies upon the false premise that the Veteran's complications were due to anaphylactic reaction to a latex allergy.  However, the Veteran did not have an anaphylactic reaction due to any allergen during or after the surgery.  The Board finds that the entire opinion of Dr. W lacks probative value, as the assertions of Dr. W are inconsistent with the entire medical record.  In this regard, the Board points out that Dr. W states that the Veteran was treated for pneumonia and bronchitis during service.  To the contrary, although service treatment records reflect that he was treated for upper respiratory symptoms and that no such diagnoses were made.  Dr. W also states that the Veteran had systemic inflammatory response syndrome due to a vascular collapse due to anaphylaxis while being treated by VA in August 2004.  However, no such diagnoses or findings are stated or suggested by the Veteran's treatment records.  Thus, her assertion that the Veteran has a kidney disorder, compromised immune system, bowel obstruction, cardiac disorder, and a joint disorder is without merit.  

In short, there is no evidence that the Veteran's treating physicians were careless or negligent during the Veteran's open Nissen fundoplication, nor did they lack proper skill to perform or make an error in judgment when determining that surgical intervention was required.  Moreover, there is no evidence that the Veteran's treating providers at VA deviated from the appropriate standard of care or were negligent.  The Board also notes that surgical records indicated that the operation proceeded normally, and that the initial results were as expected.  

To the extent that the Veteran had complications following his surgery, the Board points out that the claimed lung, cardiac, autoimmune, and kidney disorders, decreased range of motion of the joints, and residuals of hernia surgery were resolved with treatment.  Medical evidence shows that that these complications were post-operative in their onset, and treated appropriately during his hospitalization at VA.  The Board acknowledges the Veteran's assertions that he has lung, kidney, and autoimmune disorders, as well as bowel obstruction, decreased range of motion of the joints, and residuals of hernia.  Nonetheless, his lay assertions, however, do not outweigh the objective medical evidence which shows that the Veteran does not have any long-term respiratory, kidney, joint, gastrointestinal, or autoimmune disorders, or other complications related to his open Nissen fundoplication.   

Even if the Board were to concede additional disability based on the documented treatment for post-surgical complications and short term impairment of respiratory, cardiac, autoimmune, kidney, bowel, and joint function, this is not, in and of itself, sufficient to establish entitlement to compensation.  That is, there must be some instance of fault on VA's part in furnishing the treatment or an event not reasonably foreseeable.  

There is no reliable evidence showing the Veteran suffered additional disability as a result of carelessness, negligence, lack of proper skill, or error in judgment on the part of VA doctors.  The May 2012 VA medical opinion clearly stated that the complications of the surgery did not show evidence of carelessness, negligence, lack of proper skill or error in judgment.  To the extent that the Veteran claims that these complications were due to a latex allergy, which resulted in anaphylaxis related to the VA's failure to provide a latex-free surgical environment, which in turn caused his respiratory distress and complications, the Board points out that the Veteran does not have a latex allergy and did not have an anaphylactic reaction during or following the Veteran's August 2004 surgery.  As previously noted, the Veteran's respiratory distress and other complications were post-operative and not shown to be in any way related to the August 2004 open Nissen fundoplication.  

As to whether the additional resulting disability was reasonably foreseeable, the Board observes that the evidence shows that the Veteran signed an informed consent.  See Halcomb v. Shinseki, 23 Vet. App. 234   (2009) (holding that the veteran did not establish lack of informed consent before eye surgery as the basis for entitlement to compensation benefits for loss of vision of the eye under 38 U.S.C.A. § 1151 based solely on failure of consent documents to list specific disclosed risks).  The Halcomb Court held that the failure to specify which risks were reasonably foreseeable results of a medical procedure, and instead providing simply a generic informed consent form, was not negligence per se.  Essentially, in Halcomb, the Veteran did not present any evidence, not even his own statement, that consent was not informed.  Similarly, the Board notes that at no point for the additional disabilities discussed herein, did the Veteran claim that he was not specifically told that those were risks involved in the surgical procedure.  Instead, the Veteran's arguments in support of his claim focus on the disabilities being the result of VA's fault in executing the procedure.  Regardless, the May 2012 VA medical opinion found that the Veteran's claimed lung, kidney, cardiac, and autoimmune disorders, bowel obstruction with incontinence, and decreased joint range of motion, were not events that were not reasonably foreseeable.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson, supra.  The May 2012 VA opinion reflects that the examining provider reviewed the claims file prior to providing a clear medical opinion that the Veteran's claimed lung, cardiac, kidney, autoimmune, and joint disorders, and his claimed bowel obstruction with incontinence are unrelated to the Veteran's surgical treatment in August 2004.  As the May 2012 VA medical opinion provided reasons for the opinion based on an accurate characterization of the evidence of record, this opinion is entitled to substantial probative weight.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  To the extent that the Veteran contends that he has lung, kidney, autoimmune, bowel, and joint disorders complaints related to his August 2004 surgery, the probative value of his general lay assertions is outweighed by the specific, reasoned VA medical opinion.  

Therefore, upon consideration of the foregoing, the Board finds that the weight of the evidence does not establish that additional disability due to any negligence or fault of VA.  Because the Board concludes that the preponderance of the evidence is against the claims entitlement to compensation benefits under 38 U.S.C.A. § 1151 is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal of a claim for service connection of bilateral hearing loss disability is dismissed.

The application to reopen the claim for service connection for otitis media is granted.

The application to reopen the claim for service connection for anaphylaxis is granted.

The application to reopen the claim for service connection for a digestive disorder is granted.

Service connection for anaphylaxis is denied.

Service connection for a gastrointestinal disorder is denied.

Service connection for sinusitis is denied. 

Service connection for a skin disorder is denied.

Service connection for a lumbar spine disorder is denied.

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a lung disorder is denied.

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a cardiac disorder is denied.

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a kidney disorder is denied.

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a compromised immune system is denied.

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for bowel obstruction with incontinence is denied.

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for residuals of hernia surgery is denied.

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for decreased range of motion of multiple joints is denied.


REMAND

The Board also finds that a new VA examination is required to provide an opinion as to whether the Veteran's right eye herpes simplex keratis infection with residuals, paralyzed iris, light sensitivity, and loss of visual acuity symptoms was proximately caused by VA treatment or care, including the August 2004 Nissen fundoplication.

The Veteran contends that his current right eye disorders were incurred due to a failure to properly treat the first occurrence of the herpes simplex virus during his hospitalization.  The medical evidence concerning his current right eye disorders and his August 2004 surgery, including his August 2004 to November 2004 hospitalization is unclear as to the issue at hand.  In this regard, the Board notes that the March 2012 VA examiner found that there was a deficiency in the Veteran's care at VA, but that his care did not likely aggravate or otherwise worsen the natural course of the herpes simplex keratis.  However, this opinion does not address, pursuant to 38 U.S.C.A. § 1151, whether the Veteran's right eye disorders were caused by VA hospital care, medical or surgical treatment, or examination.  More specifically, the VA examiner did not address whether the proximate cause of any of the Veteran's right eye disorders were either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  In addition, the March 2012 VA examiner did not address the Veteran's eyes immediately before the beginning of the relevant care or treatment to the Veteran's eyes after such care or treatment.
 
The Board acknowledges that a January 2013 letter from Family Center Vision Clinic indicates that the Veteran's care was inadequate for the ocular herpes simplex virus because the Veteran did not spend enough time on medication and that a surgical repair of a hernia would not include an ocular herpetic infection.  However, this opinion does not meet the standard put forth by 38 U.S.C.A. § 1151, nor does this opinion address the condition of the Veteran's eyes prior to his August 2004 hospitalization. 

The fulfillment of VA's duty to assist includes providing a VA examination and opinion that takes into account the records of prior treatment so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221   (1991).  Because the evidence of record indicates that the Veteran's right eye disorders may be related to some course of VA treatment, a new examination and opinion is necessary prior to adjudicating the claim.  

A history of childhood ear infections with drainage was noted on the Veteran's November 1968 military examination.  An August 2009 VA examination report indicates that the Veteran has been diagnosed with bilateral ear infections due to barotrauma related to the Veteran's work as a pilot during service.  Upon examination, there were signs of ear disease, bilaterally, without active infection.  Diagnoses included healed perforation of the tympanic membrane and tympanosclerosis.  No etiology opinion was provided.  Subsequently, in May 2012, an opinion by a different examiner was obtained.  The examination report stated that the Veteran had never been diagnosed with an ear disorder, despite service treatment records which reflect that the Veteran was treated with barotitis media in January 1970 and September 1970 and otitis media in 1973.  The VA examiner opined that the Veteran had recurrent otitis media in childhood and therefore the Veteran's report of otitis media during service is less likely as not caused by or the result of service.   As the May 2012 VA examiner's report is inconsistent with the medical evidence of record and because both VA examinations fail to address whether the Veteran has a current ear disease and if so, whether the Veteran's ear disease was aggravated during his service, the opinions are inadequate and further development remains necessary.  

Accordingly, the Board finds that the Veteran should be provided with a new VA examination in connection with his claim for service connection of bilateral ear disease.  Neither VA nor the Court can exercise independent medical judgment in deciding an appeal; thus, a new medical opinion must be obtained.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  See also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for examination to determine the nature and etiology of his right eye disorders.  All indicated studies, tests, and evaluations should be performed.  The examiner is requested to review all pertinent records associated with the record.

Specifically, the examiner is requested to address whether the Veteran's right eye disorders are due to:

 (a) carelessness, negligence, lack of proper skill, error in judgment, or other instance of fault on the part of VA prior to and in furnishing hospital care, medical or surgical treatment, or examination; or

 (b) an event not reasonably foreseeable.

 A complete rationale should accompany each opinion provided and should be based on examination findings, historical records, and medical principles.

2.  Schedule the Veteran for a VA ears examination to determine the nature and etiology of any current ear disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should indicate whether it is as least as likely as not (50 percent probability or more) that any current bilateral ear disease is related to service.  The examiner should specifically answer the question as to whether the Veteran's current bilateral ear disease clearly existed prior to service AND if so, whether this disability permanently worsened or otherwise increased in severity (i.e., was aggravated) during service.  If the bilateral ear disease permanently worsened or increased in severity, the examiner should specifically answer the question of whether such increase was beyond its natural progression during his service, taking into consideration his medical history prior to and since his active service. 

The provider is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

 A complete rationale should accompany each opinion provided.

3.  If any benefit sought on appeal is not granted in full the RO must issue a supplemental statement of the case, and provide the Veteran and his representative an opportunity to respond.  The case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


